Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 11 December 1791
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia Dec. 11. 1791.

We are still without any letters from Monticello since our departure. I received one yesterday from Mr. De Rieux of Nov. 15. in which however he does not mention the family at Monticello. I suppose that some irregularity of the post occasions this. I have never failed to write once a week, and Maria has written several times. Stratton did not sail till yesterday, so that by the time you get this he will probably be at Richmond, with the box of servants clothes.—Mr. Brown writes me word that the 4. bundles of trees from Prince are safe arrived there, so that I am in hopes you have recieved them. The late calamity to the Westward has produced great sensation here. I am in hopes it will have the effect of preventing  the enlarging our army of regulars, and inducing us to confide more in Militia operations. Affairs in France seem very happily terminated, and there seems little reason to apprehend foreign interference. Present my kisses to my dear Martha, & little Anne and beleive me to be Dear Sir Your’s most affectionately,

Th: Jefferson

